Case 2:18-cv-01290-WSS Document 101 Filed 11/06/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

KYKO GLOBAL, INC., et ai,
Plaintiffs, Civil Action No. 2:18-cv-1290
Vv. Hon. William S. Stickman, IV

PRITHVI INFORMATION SOLUTIONS,
LTD., et al,

Defendants.

 

 

ORDER OF COURT
AND NOW, this 6" day of November 2019, IT IS HEREBY ORDERED that Plaintiffs’
Motion for Sanctions (ECF No. 83) is DENIED.
As it noted during November 4, 2019, oral argument, the Court expects that the three (3)
depositions will be conducted by the December 2, 2019, jurisdictional discovery cutoff date. No

further extensions on jurisdictional discovery will be granted.

BY THE COURT:

DW & Shite
WILLIAM S. STICKMAN, IV
UNITED STATES DISTRICT JUDGE

 
